DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bergh et al. (US 2002/0048535 A1).
	Regarding claim 1, Bergh et al. discloses a modular continuous flow device for multistep synthesis comprising: a) a plurality of continuous flow modules (600); b) a reagent supply system (481, 482); c) a valve assembly (valving configuration, see paragraph 0061); d) means for controlling flow rates and/or pressure (active flow-control elements (MFC (mass flow controllers), 483) can be used to control flow and channel active flow controllers, see figures 7A-7C and paragraphs 0049 and 0133); wherein each continuous flow module (600) is connected to the valve assembly (valving configuration) by at least one inlet and by at least one outlet, since the valving configuration can include one or more and wherein the continuous flow modules (600) are in a parallel arrangement; and wherein the reagent supply system (481, 482) is connected to the valve assembly (valving configuration) (see Abstract; figures 1A-1C and 7A-7C; and paragraphs 0015, 0018, 0041-0061, 0101, 0127-0133, and 0167). 
Regarding claims 5, 7, and 9, Bergh et al. discloses a modular continuous flow device wherein the continuous flow modules (600) are only connected to each other through the valve assembly (valving configuration); wherein any of continuous flow modules (600) is not directly connected to any other continuous flow module (600); and wherein the means for controlling flow rates and/or pressure (active flow-control elements (MFC (mass flow controllers), 483) can be used to control flow and channel active flow controllers, see figures 7A-7C and paragraphs 0049 and 0133) are adapted to use a different flow rate and/or a different pressure in each continuous flow module (600) (see Abstract; figures 1A-1C and 7A-7C; and paragraphs 0015, 0018, 0041-0061, 0101, 0127-0133, and 0167). 

Allowable Subject Matter
Claims 2, 3, 6, 8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2, 3, 6 and 10-14, Bergh et al. fails to disclose a modular continuous flow device wherein the continuous flow modules further comprise at least one flow reactor for intermediate product storage; wherein the continuous flow modules comprise at least one flow reactor for heating, at least one flow reactor for cooling, at least one flow reactor for photochemical reactions, at least one flow reactor for microwave irradiation, at least one flow reactor for electrochemical reactions, at least 
Claim 8 depends on claim 3.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 15, 2021, with respect to the objection of claim 6 have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive.
Regarding claims 1, 5, 7 and 9, the applicant argues that Bergh et al. fails to disclose a device for multistep synthesis.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation of a modular continuous flow device for multistep synthesis is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The applicant argues that Bergh et al. fails to disclose a single valve assembly.
Claim 1 recites a modular continuous flow device comprising a valve assembly, but the claim language does not limit the modular continuous flow device to one valve assembly, such that at least one valve assembly meets that specific claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774